SECTION 906 CERTIFICATION Pursuant to 18 U.S.C. ss.1350, the undersigned officer of Z Seven Fund, Inc. (the "Company"), hereby certifies, to the best of his knowledge, that the Company's Report on Form N-CSR for the period ended December 31, 2009 (the "Report") fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities and Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 24, 2010 Name: /s/ Barry Ziskin Barry Ziskin
